PER CURIAM.
There are no good exceptions in this record. We cannot reverse the judgment on the ground that the verdict was against the evidence; for. even if the testimony of the South Carolina witness, which is so severely criticised, be left out of consideration; there is quite enough to sustain the finding of negligence. The case was one in which the jury might have found either way, according to their view of the credibility of the witnesses; and where there is such a conflict of proof their determination of the issues of fact must be allowed to stand, in the absence of legal error calling for a reversal. Judgment and order affirmed, with costs.